June 23, 2015
June 19, 2015


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

RE:    Court of Appeals Number:       03-14-00636-CV
       Trial Court Case Number:       42697


Style: Shaine Carl Cagle               Srfcfi\/ir"~'
       v. Donna Gail Andrews           |               u
                                           M 2 3 2015
                                        THIRD COURfOFAPpFAK
Dear Mr. Kyle:                         \Jwd£^'
I am in receipt of your letter dated June 17, 2015, advising that an Appellee's brief was overdue
in the matter referenced above. I did not receive this letter until June 18, 2015, because the
court was incorrectly sending it to my former Counsel of Record.

Please note the attached Motion for Withdrawal of Counsel, executed in December 2014. I am
a single mother raising a child on a tight budget; I cannot continue to retain an attorney at
$150.00 per hourto respondto the Appellant'scorrespondence. Henceforth, Iwill be advocating
on my own behalf, and encourage the court to please send all future correspondence to my
attention at P.O. Box 1294, Burnet, Texas, 78611.

The matter of the marriage of Donna Gail Andrews and Shaine Carl Cagle, case number 42697,
was decreed on July 11,2014. The Appeal was received by the Court of Appeals, Third District of
Texas on October 2, 2014. According to the Texas Rules of Appellate Procedure (Tex. R. App. P.),
an Appellant has 30 days in which to give notice of appeal, Rule 26.1. This appeal clearly did not
meet these requirements and I pray that the court will dismiss this appeal for failure to comply
with Texas Appellate Rules.

Furthermore, the Appellee cannot ascertain what judgement is being 'appealed' since the
Appellant did not follow the Texas Rules of Appellate Procedure format, nor did the Appellant
clearly state what remedy he is seeking or what element of the court's decision he is appealing.
What, exactly, is being contested and upon what Index of Authorities is the argument based? It
is thus impossible to provide a rejoinder in brief to contest such ambiguous statements. I again
respectfully ask that the court dismiss this motion, in this case for failure to properly or
adequately brief the issue.

Regarding the Appellant'sclaim of 'fraudulent filing of 2013tax return for financial gain', Iappeal
to the court to review the attached copy of said return. This tax return was filed on my behalf
under the counsel and guidance of Ms. Michelle Wolfe, Tax Associate, H&R Block, in Marble Falls,
Texas. Ms. Wolfe specifically instructed me to sign for the Appellant as he was 'absent due to
incarceration'. I have contacted the Internal Revenue Service and asked them for an opinion on
this matter. If it is necessary to file an amended return as 'Single' status, Iwill do so; any additional
taxes or fees will be settled between myself and the Internal Revenue Service. Ithank the court
for bringing this to my attention.

It may interest the court to learn that the 2013 tax refund in question was based 100 percent on
my income and wages. The Appellant was unemployed and living off my income for the entire
duration of the marriage. At the time of the Appellant's felony and resultant arrest, my daughter
and I were stranded on the side of the highway, at a truck stop, with nothing but the clothes on
our backs. The 2013 refund was used to secure safe lodging and transportation, medical care,
day care, food and clothing for my daughter and myself.

Forthe above reasons, I respectfully request that the Court dismiss the Appellant's motion in this
case. I also request that the court award any other relief it considers fair and proper.

Respectfully,


£)MMLdlAdjWiLr~
Donna Gail Andrews
P.O. Box 1294
Burnet, Texas, 78611



        Cc: personal file



Attachments:


1) Court of Appeals, call for Appellee's Brief
2) Order of Motion for Withdrawal of Counsel
3) Donna G. Andrews 1040A 2013 Tax Return
4) State of Colorado Individual Income Tax Declaration for Electronic Filing, 2013
                                                                                                FILE COPY




                                       Court of Appeals
                                             Third District of Texas
                                             P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                    www.txcourts.gov/3rdcoa.aspx
                                                           (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           June 17,2015


Ms. Kimberly Ashby
1003 Berry Street
PO Box 888
Llano, TX 78643
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:    03-14-00636-CV
         Trial Court Case Number:    42697

Style:    Shaine Carl Cagle
          v. Donna Gail Andrews


Dear Counsel:

        Appellee's briefwas due in this Court on June 1,2015 and is overdue. See Tex. R. App. P.
38.6(b). If this Court does notreceive a satisfactory response to this notice from appellee's counsel
on orbefore Monday. June 29.2015. thiscause will be submitted on appellant's briefalone.


                                                      Very truly yours,

                                                      JEFFREY D. KYLE, CLERK



                                                      BY:
                                                                  g£
                                                             Amy Strother, Deputy Clerk




cc:      Mr. Shaine Carl Cagle
NOTICE: THIS DOCUMENT
CONTAINS SENSITIVE DATA

                                             NO. 42697

IN THE MATTER OF                                    §    INTHE COUNTY COURT AT LAW
THE MARRIAGE OF                                     §
                                                    §
DONNA GAIL ANDREWS
AND
SHANE CARL CAGLE

AND IN THE INTEREST OF
S.L.C,ACHILD                                        §    BURNET COUNTY, TEXAS

                ORDER ON MOTION FOR WITHDRAWAL OF COUNSEL
                                        ff
                                %°
       Oafl^^btrH . the Court considered the Motion for Withdrawal ofCounsel of

KimberlyAshby.

       The Court findsthat good cause exists forwithdrawal ofKimberlyAshby as counsel

       The Court finds that a copy of the Motion for Withdrawal of Counsel was delivered to

Donna Oail Andrews, that Donna Gail Andrewswas notifiedin writingof the right to objectto

themotion,mat Donna Gail Andrewshas consented to me rm)ttori,&^ the lastknown address of

Donna Gail Andrews is                                        and that me pending settings and

deadlines in the case are as follows:
                      4


       None.

       IT IS THEREFORE ORDERED mat Kimberly Ashby is permitted to withdraw as

counsel ofrecord for Donna Gail Andrews in this case.

       The Court finds that the lastknown mailing address of Donna Gafl Andrewsis

                           and ORDERS that all notices in this case shall be either delivered to

DonnaGail Andrews in personor sent to DonnaGail Andrews at that addressby bom certified

and regularfirst-class mail.
      The Court orders that Kimberly Ashby immediately notify Donna Gail Andrews in

writing ofany additional settings or deadlines ofwhich Kimberly Ashby now has knowledge and
has not already notified Donna Gail Andrews. The Court further orders Kimberly Ashby to
make available to Donna Gail Andrews, not later than 30 days after the date of entry of this
order, the originals ofall of Donna Gail Andrews's discovery responses and documents Donna
Gail Andrewshas produced inresponse todiscovery requests.




                                          JUDGE PRESIDING
       I

Form                       Departmentofthe Treasury- Internal Revenue Service
1040A                      U.S. Individual Income Tax Return                               (99)       2013                         IRS Use Only - Do not write or staple in this space.

                                                                                                                                                       OMB No. 1545-0074

                                                                                                                                            Your social securit

  DONNA            G       ANDREWS
  SHAINE               C       CAGLE                                                                                                        Spouse's social security number

                                                                                                                                                   Make sure the SSN(s) above
                                                                                                                                                    and on line 6c are correct.
                                                                                                                                             Presidential Election Campaign
                                                                                                                                           Check here if you. or your spouse if filing
                                                                                                                                           jointly, want S3 to go to this fund. Checking
Foreign country name                                                            Foreign province/state/county Foreign postal code          a box below will notch ange your tax or
                                                                                                                                                                ~|You I~] Spouse
                                                                                     i                  ii                                                     ^™"^
Filing                              Single                                                          4      j Head ofhousehold (with qualifying person). (See instructions.)
status                              Married filing jointly (even if only one had income) ! :                  Ifthequalrfying person is achild butnotyourdependent,
                                    ..     . ,_,             , :            .                -.               enter this child's
Check only                          Marriedfiling separately. Enter spouse sSSN above &full name              name here. ••
one box.                         here. >                                                            5 {_ J Qualifying widow(er) with dependent child (see instructions)
Exemptions 6a |x| Yourself. If someone can claim you as a dependent, do not check                                                                                      Boxes
                                                                                                                                                                       checked on        «
                                                    box 6a.                                                                                                            6a and 6b         6.
                               b [x] Spouse                                                                                                                            No. of children
                                                                                                                                                    (4)y/if child      on 6c who:
                               c Dependents:                                             (2) Dependent's social        (3) Dependent's               underage 17       • lived with
If more than six                                                                            security number           relationship to you           qualifying for     you               1
                                                                                                                                                    child tax credit
dependents, see
                                 (1) First name                    Last name
                                                                                                                                                      (see instr.)     • did not live
instructions.
                       SARAH             CAGLE
                                                                                                                                                                       with you due to
                                                                                                                   )AUGHTER
                                                                                                                                                                       divorce or
                                                                                                                                                                       separation
                                                                                                                                                                       (see insts)
                                                                                                                                                                       Dependents
                                                                                                                                                                       on 6c not
                                                                                                                                                                       entered
                                                                                                                                                                       above
                                                                                                                                                                       Add numbers
                                                                                                                                                                       on lines
                               d Total number of exemptions claimed.                                                                                                   above •

Income
                           7     Wages, salaries, tips, etc. Attach Form(s) W-2.                                                                                             24,147
Attach
Form(s)W-2                 8a Taxable interest. Attach Schedule B if required.                                                                          8a
here. Also
attach                      b Tax-exempt interest. Do not include on line 8a.                                 8b
Form(s)                    9a Ordinary dividends. Attach Schedule B if required.                                                                        9a
1099-R if tax
                         b Qualified dividends (see instructions]                                             9b
was
withheld.              10 Capital gain distributions (see instructions).                                                                                10
                       11a IRA                                                              11b Taxable amount
If you did not                   distributions. 11a                                                (see instructions).                                 11b
get aW-2, see
instructions.
                       12a Pensions and                                                     12b Taxable amount
                                 annuities.          12a                                        (see instructions).                                    12b
                       13        Unemployment compensation
                                 and Alaska Permanent Fund dividends.                                                                                   13
                       14a Social security                                                  14b Taxable amount
                                 benefits.         14a                                          (see instructions).                                    14b


                       15       Add lines 7 through 14b (far right column). This is your total income. •                                                15                   24 ,147.
Adjusted
gross                  16 Educator expenses (see instructions).                                               16
income                 17        IRA deduction (see instructions).                                            17
                       18        Student loan interest deduction (see instructions). 18

                       19        Tuition and fees. Attach Form 8917.                                          19
                       20       Add lines 16 through 19. These are your total adjustments.                                                             20


                       21        Subtract line 20 from line 15. This is your adjusted gross income.                                            •       21                    24,147.
KBA        For Disclosure, Privacy Act,and Paperwork Reduction Act Notice,see separate instructions.                                                                 Form 1040A(2013)




1040A(2013)                                              FD1040A-1V1.18
Form1040A(2013) DONNA G                         ANDREWS           &   SHAINE           C    CAGLE
Tax, credits,             22     Enter the amount from line 21 (adjusted gross income).                                                                  22                  24,147.
and                       23a Check              Youwereborn before January 2,1949,                     Blind ^Totalboxes
payments                         if:       I | Spouse was bornbeforeJanuary2,1949,                      Blind        checked       >    23a
                                                                                                                                                                            •-..'•,
Standard
                               b Ifyou are married filing separately and your spouse itemizes
Deduction
for-
                                 deductions, check here                                                                            •    23b     n
• People who              24     Enter your standard deduction.                                                                                          24                   12,200.
check any                 25     Subtract line 24 from line 22. If line 24 is more than line 22, enter- 0-.                                              25                   11,947.
 box on line
 23a or 23b
                          26     Exemptions. Multiply $3,900 by the number on line 6d.                                                                   26                   11,700.
 orwhocan                 27     Subtract line 26 from line 25. If line 26 is more than line 25, enter - 0-.
 be claimed as
                                 This is yourtaxable income.                                                                                      •      27                             247.
 a dependent,
see instr.                28     Tax, includinq any alternative minimum tax (see instructions).                                                          28                               24.
 »All others:             29     Creditfor child and dependent care expenses. Attach Form 2441. 29
 Single or
 Married filing           30     Credit for the elderly or the disabled. Attach
 separately,                     Schedule R.                                                                  30
 56,100
 Married filing           31     Education credits from Form 8863, line 19.                                   31
 jointly or               32     Retirement savinqs contributions credit. Attach Form 8880.                   32
 Qualifying
 widow(ef),               33     Child tax credit.Attach Sch 8812, if required.                               33                              24.
 $12,200                  34     Add lines 29 through 33. These are your total credits.                                                                  34                               24
 Head of
 household,               35     Subtract line 34 from line 28. Ifline 34 is more than line 28, enter - 0-. This is
I S8.950                         your total tax.                                                                                                         35

                          36     Federal income tax withheld from Forms W- 2 and 1099.                        36                              915.
                          37     2013estimated tax paymentsand amount                                                          -




 Ifyou have                      applied from 2012 return.                                                    37         . .
 a qualifying
                          38a Earned income credit (EIC).                                                       38a                      3,050.
 Schedule EIC                  b Nontaxable combat pay election.         38b
                          39     Additional child tax credit. Attach Schedule 8812.                           39                              976.
                          40     American opportunity credit from Form 8863, line 8.                          40

                          41     Add lines 36.37,38a, 39. and 40. These are your total payments.                                                    E>   41                       4,941
                          42     Ifline 41 is more than line 35, subtract line 35 from line 41.
Refund
                                 Thisisthe amount you overpaid.                                                                                          42                       4,941
Direct                    43a Amou nt of line 42 you want refunded to you. IfForm 8888 is attached, check here                                           43a                      4,941
deposit?              •        b Routing
See instructions
and fill in
                                 number                                                    * c Type: [xj Checking |_J Savings
43b, 43c.             •        d Account
and 43d or                       number
Form 8888.
                          44 Amountof line42 you want applied toyour
                                 2014estimatedtax.                                                            44
                          45     Amount you owe. Subtract line 41 from line 35. For details on how
Amount
                                 to pay, see instructions.                                                                                        >      45
you owe
                          46     Estimated tax penalty (see instructions).                                      46

Third party               DoyouwanttoallowanotherpersontodiscussthisreturnwiththeIRS (see instructions)? | j Yes. Complete the following.                                               |xl No
                          Designee's name            «                                                             Phone no.                                  Personal ID number
designee
                      •                                                                                          •                                            (PIN)*
                          Under penalties of perjury. Ideclare that Ihave examined this return and accompanying schedules and statements, and to the best of my
Sign                      knowledge and belief, they are true, correct, and accurately list allamounts and sources of income I received during the tax year. Declaration
                          of preparer (other than the taxpayer) is based on all information of which the preparer has any knowledge.
here
Joint return?             Your signature '                                              Date                      Your occupation                             Daytime phone number
See instructions.         For Info Only-Do not filel                                                             CLAW ENFORCEMENT
Keep a copy                                                                                                                                              If the IRS sent you an ID Protection
for your                  Spouse's signature. Ifa joint return, both must sign. Date                              Spouse's occupation                    PIN. enter it here (see inst.)
records.                  For Info Only-Do not filel                                                             [UNEMPLOYED
Paid
                    Print/type preparer's name                 Preparer's signature                    Date                            Check >[_\ rf          PTIN

preparer
                   MICHELLE                 WOLFE                                                     03/21/2014 self-employed                                P01756645
                    Firm's name*            H   AND       R    BLOCK                                                                       Firm'sEINfr XX-XXXXXXX
use only
                    Firm's address > MARBLE                   FALLS,         TX     78 654                                                 Phoneno.           (830)        693-4962
                                                                                                                                                                       Form 1040A (2013)




1040^(2013^                                          FD1040A-2V1.18
DR 8453 (10/17/13)
COLORADO DEPARTMENT OF REVENUE                                                                            138453 11029
DENVER CO 80261-0005
www.TaxColorado.com



State of Colorado Individual
Income Tax Declaration for Electronic Filing
 Do not mail this form to the IRS or the
Colorado Department of Revenue
                                                                          Submission ID
Retain with your records
                                                                                 740527
 Taxpayer Last Name                       Taxpayer First Name                             iidclle Initial SSN
  ANDREWS                                  DONNA                                               6
 Spouse Last Name (If Joint Return]       Spouse First Name(lf Joint Return)            Middle Initial SSN
  CAGLE                                    SHAINE                                              C
 Street Address                                                                                            Phone Number
                                                                                                            512)
                                                                                         State             ZIP
  BURNET                                                                                  TX              78611
                                         Part I - Tax Return Information
 1. Total Income, line 22 from your federal form 1040, line 15 on form 1040A, or line 4
    on form 1040EZ                                                                                                          24,147
 2. Taxable Income, line 43 on federal form 1040, line 27 on form 1040A, line 6 on form
    1040EZ                                                                                                                        247


 3. Colorado Tax, line 19 on Colorado form 104                                                                                        12


 4. Colorado Tax Withheld, line 26 on Colorado form 104                                                                           425

 5. Refund, line 53 Colorado form 104                                                                                             413

 6. Amount You Owe, line 58 on Colorado form 104
                                    Part II - Declaration of Taxpayer"
  Under penalties of perjun/, ! declare that the information I have provided for electronic filing and the amounts
  shown in Part I above agree with the amounts shown on my 2013 Federal/Colorado income tax returns, and
  that said tax returns, statements, schedules and attachments are true, correct, and complete to the best of my
  knowledge and belief. I understand that I (or my Electronic Return Originator (ERO) if applicable) may be
  required to provide paper copies of this declaration, my returns, withholding statements, schedules, and
  attachments upon request by the Colorado Department of Revenue at any time during the period covered by
  the Colorado statute of limitations.
  Signature                                     Date
                                                (MM/DD/YY)
                                                             Spouse's Signature, (IfJoint Return, Both Must Sign         Date
                                                                                                                         (MM/DD/YY)


                            Part III • Declaration of bRQ/Preparer/Transmitter
If the transmitter did not prepare the tax return, check here
  If I am not the preparer, I declare only that the amounts shown in Part I above agree with the amounts shown
  on the taxpayer's 2013 Federal/Colorado income tax returns. If I am the preparer, under penalties of perjury
  I declare that I have reviewed the above taxpayer's 2013 Federal/Colorado income tax returns and that the
 information provided to me by the taxpayer and the amounts shown in Part I above agree with the amounts
 shown on said tax returns, and that said tax returns, statements, schedules, and attachments are true, correct
 and complete to the best of my knowledge and belief. As preparer, I further declare that I have obtained the
 taxpayer's signature on this form at the time of filing and have provided the taxpayer with copies of all forms
 and information filed. I also agree to maintain this signed Form (DR 8453) for the period covered by the
  Colorado statute of limitations, and to provide paper copies of this declaration, said returns, withholding
 statements, schedules and attachments upon request by the Colorado Department of Revenue at any time
 during this period.
ERO's Signature                                                                                    Preparer Identification No.
                  YEEEMju
Check ifalso preparer
                                                                                                           or Your SSN


                                                                                                         P01756645



DR-8453 (2013)                  C08453-1V1.61
                                                                              DDinnitv »
                                                                                006
                                                                                          787 i
                                                                                                    $5.75
                                                                                                    00064847-07
9114 9012 3080 3070 3587 05
                                                     I
                                   For Domestic
                    PRIORITY       and International Use
                  MAIL
UNITED STATES POSTAL SERVICE